Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0001578
                                                        25-SEP-2014
                                                        01:36 PM



                            SCWC-13-0001578


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                  vs.


                        JAMES N. YAMURA, III,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-13-0001578; CR. NO. 1P1120006347)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Claimant-Appellant James N. Yamura, III’s


Application for Writ of Certiorari, filed on August 26, 2014, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, September 25, 2014

Shawn A. Luiz                       /s/ Mark E. Recktenwald

for petitioner

                                    /s/ Paula A. Nakayama

Keith M. Kaneshiro and

Sonja P. McCullen                   /s/ Sabrina S. McKenna

for respondent

                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson